Citation Nr: 1107838	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  09-03 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for 
low back syndrome with history of low back pain and X-ray 
evidence of thinning of the left isthmus at L5.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The Veteran had active service from July 1969 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision of the above-referenced 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

The Veteran's service-connected low back disability is manifested 
by nearly full forward lumbar spine flexion, and a combined range 
of motion greater than 120 degrees.  Muscle spasm, guarding, 
localized tenderness, vertebral body fracture or deformity, 
ankylosis, chronic neurologic disability manifestations, or 
incapacitating episodes of IDS requiring bed rest have not been 
shown.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for 
low back syndrome with history of low back pain and X-ray 
evidence of thinning of left isthmus at L5 are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes (DC) 5003-5237 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their claim 
for VA benefits, as codified in pertinent part at 38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 
23,353 (April 30, 2008).  This notice must be provided prior to 
an initial decision on a claim by the RO.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In February 2008 and October 2008 letters, the RO informed the 
Veteran of its duty to assist him in substantiating his claim 
under the VCAA, and the effect of this duty upon his claim.  
Vazquez- Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) 
(holding that VCAA notice in an increased rating claim need not 
be "veteran specific").  These letters also informed him of how 
disability ratings and effective dates are assigned.  See 
Dingess, 19 Vet. App. at 484.  The February 2008 correspondence 
in particular notified the Veteran of the type of evidence that 
may reflect a worsening of his service-connected low back 
disability, including doctor's statements, physical and clinical 
finding records, reports of radiographic findings, dates of 
examination and testing, and statements from other individuals 
who are able to describe from their knowledge and personal 
observations the manner in which his disability has worsened.  Of 
further significance here is the fact that neither the Veteran, 
nor his representative, have asserted any notice deficiency with 
regard to this claim.  

The timing defect of the October 2008 correspondence was cured by 
the RO's subsequent readjudications of the Veteran's appeal and 
issuance of a supplemental statement of the case in October 2010.  

The Board finds VA has satisfied its duty to assist the Veteran 
in the development of the claim adjudicated herein.  His in-
service and pertinent post-service treatment reports are of 
record, and the RO obtained VA examinations in April 2008 and 
August 2010.  When VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The VA examinations obtained in this case are more than 
adequate, as they provide sufficient detail to rate the Veteran's 
service-connected low back syndrome, including a thorough 
discussion of the effect of pertinent symptoms on his 
functioning. 

The Board finds that VA has satisfied its duty to assist the 
Veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertinent to his claim under the VCAA.  No 
useful purpose would be served in remanding this matter for yet 
more development.  A remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit to 
the Veteran.  

Thus, the Board concludes that no further notice or assistance to 
the Veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, 
supra.  

II.  Law and Analysis

Disability evaluations are determined by comparing a veteran's 
present symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities, which is based upon average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2010).  

When a question arises as to which of two ratings applies under a 
particular diagnostic code, the higher evaluation is assigned if 
the disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  After careful consideration of the evidence, any 
reasonable doubt is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  

The Veteran's entire history is considered when making disability 
evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1995).  Although a review of the recorded history 
of a disability is necessary in order to make an accurate 
evaluation, see 38 C.F.R. §§ 4.2, 4.41, the regulations do not 
give past medical reports precedence over current findings where 
such current findings are adequate and relevant to the rating 
issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. 
West, 13 Vet. App. 31 (1999).  The United States Court of Appeals 
for Veterans Claims (Court) has also held that staged ratings are 
appropriate in any increased-rating claim in which distinct time 
periods with different ratable symptoms can be identified.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis is therefore 
undertaken with consideration of the possibility that different 
ratings may be warranted for different time periods.

The Veteran's service-connected low back disability is a 
currently rated as 10 percent disabling under DCs 5003-5237.  The 
hyphenated diagnostic codes in this case indicate degenerative 
arthritis under DC 5003 as the service-connected disorder, and 
lumbosacral strain under DC 5237 as a residual disabling 
condition.  [The Board acknowledges that degenerative disease of 
the Veteran's lumbar spine has been shown.  However, in an 
unappealed May 2010 rating action, the RO denied service 
connection for degenerative disc disease and spondylolisthesis at 
the L4-S1 level with discectomy at L5-S1.  Impairment associated 
with the nonservice-connected low back disability cannot be 
considered with regard to the current appeal.  However, to the 
extent that there may be a question as to whether any low back 
impairment found on evaluation is related to this nonservice-
connected low back disorder rather than the service-connected low 
back disability, the Board will resolve all reasonable doubt in 
the Veteran's favor and consider such impairment to be the result 
of his service-connected low back disability.]  

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  Degenerative arthritis when 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved.  38 C.F.R. § 4.71a, DCs 
5003 and 5010.

The criteria for rating disabilities of the spine are listed 
under DCs 5235 to 5243.  38 C.F.R. § 4.71a.  

Under DC 5237, a 10 percent evaluation is appropriate where there 
is forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, combined range of 
motion of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or abnormal 
spinal contour; or, vertebral body fracture with loss of 50 
percent or more of the height.  A 20 percent evaluation is 
appropriate where there is forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 degrees; 
or, the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation for forward flexion of the thoracolumbar spine 
of 30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is warranted for 
unfavorable ankylosis of the entire thoracolumbar spine.  A 100 
percent evaluation is warranted for unfavorable ankylosis of the 
entire spine.  38 C.F.R. § 4.71.  

Normal forward flexion of the thoracolumbar segment of the spine 
is zero to 90 degrees, extension is zero to 30 degrees, left and 
right lateral flexion are zero to 30 degrees, and left and right 
rotation are zero to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the thoracolumbar spine is 240 
degrees.  See Note 2, General Rating Formula for Disease and 
Injuries of the Spine, 38 C.F.R. § 4.71a, Plate V.

During VA examination in April 2008, the examiner noted the 
Veteran had been under the care of a private orthopedist since 
his last evaluation in 2002 and had undergone an anterior inter 
body fusion of L5-S1.  He continued to see his personal surgeon 
as needed, but was otherwise receiving no definitive treatment.  
The Veteran was on pain medication daily and received facet 
blocks every six months.  He was currently employed, but had lost 
about 10-14 days in the past 12 months because of lower back 
problems.  He was able to do his own yard work and walk about two 
miles a day.  

The Veteran's primary complaints were of stiffness from the mid 
legs to the mid thoracic area, which occasionally radiated to the 
right ankle.  Repeated bending increases the pain.  He denied 
numbness, weakness, and bowel/bladder incontinence.  On 
examination the Veteran was able to walk without difficulty and 
move about without apparent pain.  The pelvis was level and there 
was no list, scoliosis, spasm, or tenderness.  The Veteran was 
able to repeatedly flex the lumbar spine to 90 degrees without 
evidence of increased pain.  He could extend to 15 degrees, bend 
laterally to either side to 15 degrees, and rotate bilaterally to 
45 degrees without apparent pain.  The Veteran denied fatigue, 
weakness, or lack of endurance.  He used no assistive devices.  
There were no flare-ups and sensation was intact.  Neurological 
examination showed that heel and toe gait were normal, straight 
leg raise was negative, and deep tendon reflexes were 2+ overall.  
The clinical impression was postoperative anterior intervertebral 
fusion.  The examiner opined that the lumbar spine fusion 
indicated a significant deterioration in the past 6 years since 
his last evaluation.  

In support of the current claim are medical opinions from the 
Veteran's private treating physician, who noted treatment of the 
Veteran over the years for a degenerative spine condition.  In 
essence, he noted the Veteran's progressive degenerative disc 
disease necessitated the anterior fusion of L5-S1 in 2005.  He 
also noted the Veteran's more recent spondylolisthesis, which had 
developed over the last few years because of the degenerative 
disease process.

In August 2010, the Veteran was referred for further VA 
examination.  The examiner reviewed the claims file in its 
entirety, took a detailed history of symptoms, and reviewed the 
Veteran's medical history as well as the medical opinions from 
the private physician.  He noted the Veteran's in-service history 
of recurrent low back pain from heavy lifting.  The diagnosis was 
muscular strain with no evidence of degenerative joint disease, 
disc disease, or spondylolisthesis.  Following service the 
Veteran was employed in construction, river barge work, and other 
heavy labor and continued to have intermittent low back pain for 
which he sought chiropractic care.  The Veteran retired in 
September 2009 because of unrelated cardiac problems.  The 
Veteran's history was also significant for fractures of the 
cervical spine and left hip in 1975 after falling through a barge 
hatch.  The examiner noted that in 2002, the Veteran was awarded 
a 10 percent rating based on X-ray evidence of minor degenerative 
joint disease.  The Veteran's symptoms continued to progress to 
include some right radicular symptoms and requiring a laminectomy 
and fusion at L5-S1.  The examiner then referred to statements 
from the private physician that indicated the Veteran's 
degenerative changes had been gradual over the years after his 
service.  

Presently the Veteran has morning stiffness and limited range of 
motion, but denied any bladder, bowel or erectile dysfunction.  
On examination posture was normal.  His gait was slightly 
antalgic and there was some evidence of lumbar lordosis.  
However, with the exception of weakness, there were was no 
objective abnormalities of the thoracolumbar spine including 
spasm, atrophy, guarding, pain with motion, or tenderness.  The 
Veteran was able to walk 1-3 miles and lift at least 50 pounds.  
He had since medically retired from his previous job as a factory 
worker due to cardiac problems.  He had mild to moderate 
limitation for chores and driving, but otherwise no restrictions.  

Range of motion showed lumbar flexion to 82 degrees; extension to 
15 degrees; lateral flexion to 15 degrees on the left and 20 
degrees on the right; rotation to 28 degrees on the left and to 
30 degrees on the right.  There was no objective evidence of pain 
on active range of motion or following repetitive motion.  Reflex 
and motor examination findings were normal.  Muscle tone was 
normal, but there was some atrophy of the left thigh.  X-rays of 
the lumbar spine showed stable postoperative fixation at L5 and 
S1 with marginal osteophytes at L3 through S1 and vascular 
calcifications.  The clinical impression was chronic lumbar 
strain, degenerative joint disease, degenerative disc disease, 
status post lumbar laminectomy with residuals, status post 
cervical spine fracture in 1975 with later cervical spine fusion 
and residual decreased motion, and status post thoracic spine 
fusion without apparent residuals.  

The examiner essentially opined that any worsening of the Veteran 
low back over and above his [10 percent] rating in 2002 were 
attributed to the degenerative process.  And, in light of the 
Veteran's subsequent post-service history of a fall resulting in 
fractures of the cervical spine and left hip; the long history of 
physically demanding work; and the equally important advancing 
age affects on the Veteran's discs, it was less likely as not 
that the worsening of the Veteran's lumbar back problems after 
2002 could be attributed to the lumbar process that he 
experienced in the service or its consequences.  [In any event, 
as previously noted herein, in an unappealed May 2010 rating 
action, the RO denied service connection for degenerative disc 
disease and spondylolisthesis at the L4-S1 level with discectomy 
at L5-S1.]  

Applying the regulations to the facts in the case, the Board 
finds that the criteria for a rating in excess of 10 percent are 
not met.  The evidence largely reflects findings of essentially 
normal or near-normal range of motion.  Here, the Veteran's 
lumbar forward flexion (to 82 degrees in August 2010) does not 
qualify him for the next higher rating of 20 percent, which 
necessitates forward flexion of the thoracolumbar spine to 60 
degrees or less.  There is also no evidence of a combined range 
of motion of the thoracolumbar spine less than 120 degrees nor is 
there any indication that the lumbar spine disability results in 
an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  Based upon the 
foregoing, the Board finds that the criteria for a higher 
disability rating under DC 5237 are not met.  

Likewise DC 5003 does not provide a basis for an increased rating 
in this case.  The lumbar vertebrae are considered a group of 
minor joints that is ratable on parity with major joints.  38 
C.F.R. § 4.45.  Under DC 5003 the assignment of a 20 percent 
rating is warranted where there is X-ray evidence of arthritis of 
two or more major joints or two or more minor joint groups.  The 
lumbar spine may only be rated as one major joint.  Accordingly, 
the evidence does not support a higher rating.  38 C.F.R. § 
4.71a, DC 5003.  

There is also no credible evidence of pain on use or flare-ups 
that result in limitation of motion to the extent that the lumbar 
spine would warrant a higher rating.  38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Given that the 
Veteran's complaints do not prevent him from achieving 
essentially normal measured range of motion they do not support a 
finding of additional functional loss for a higher rating.  
Although the Board is required to consider the effect of the 
Veteran's pain when making a rating determination, and has done 
so in this case, the Rating Schedule does not require a separate 
rating for pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997). In 
this case, the 10 percent disability rating adequately 
compensates him for any painful motion and functional loss.  

Although the record does reflect evidence of degenerative disc 
disease, a higher disability rating based on intervertebral disc 
syndrome under DC 5243 is not warranted because the evidence of 
record does not reflect that the disc disease is etiologically 
related to his service-connected lumbosacral strain.  38 C.F.R. 
§ 4.71a.  

The Board has also considered whether an increased evaluation is 
in order in this case when separately evaluating and combining 
the orthopedic and neurologic manifestations of the Veteran's 
lumbar spine disability.  However, as noted previously, his range 
of motion warrants no more than a rating of 10 percent under the 
general rating formula.  Despite evidence of right radicular 
symptoms, separately ratable chronic neurological findings have 
not been demonstrated.  Instead, neurologic findings have been at 
or near normal throughout the appeal period, and the Veteran has 
consistently denied any bowel or bladder impairment.  38 C.F.R. 
§ 4.71a.  

The Board notes that, the Veteran has significant symptoms of 
degenerative disc disease and spondylolisthesis in addition to 
symptoms of low back strain.  The disc disease and 
spondylolisthesis are not service connected, but, according to 
the evidence, cause some level of additional impairment.  
However, the VA examiner in 2010 concluded that the Veteran's 
worsening disc disease could not be attributed to his service-
connected low back syndrome.  That said, even if all disability 
which might arguably be attributable to the degenerative disc 
disease and spondylolisthesis were instead deemed to be part of 
the service-connected low back syndrome, the proper rating would 
still be 10 percent.  See Mittleider v. Brown, 11 Vet. App. 181 
(1998).  In other words, the Board has resolved all reasonable 
doubt regarding the etiology of low back pathology shown on 
examinations in the Veteran's favor to consider such symptoms to 
be the result of his service-connected low back disability.  

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular 
rating is in order when there exists such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  Therefore, there 
must be a comparison between the level of severity and 
symptomatology of the Veteran's service-connected disability with 
the established criteria found in the rating schedule for that 
disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the schedular evaluations in this case are not 
inadequate.  The Veteran has not identified any factors which may 
be considered to be exceptional or unusual as to render 
impractical the application of the regular schedular standards 
and the Board has been similarly unsuccessful.  As discussed 
above, there are higher ratings available for the Veteran's 
service-connected back disability, but the required 
manifestations have not been shown in this case.  Moreover, there 
is no evidence that any service-connected disability required 
hospitalization at any pertinent time during this appeal and VA 
examinations are void of any finding of exceptional 
symptomatology beyond that contemplated by the schedule of 
ratings.  

While the Board is sympathetic to the difficulties the Veteran's 
service-connected low back disability may cause him in 
maintaining employment, the evidence does not reflect that the 
average industrial impairment he suffers is in excess of that 
contemplated by the assigned evaluation, or that application of 
the schedular criteria is otherwise rendered impractical.  The 
Board does not dispute the Veteran's contentions that his 
disability has have caused him to alter his lifestyle and 
restrict his activities.  Even so, such complaints have been 
taken into consideration in the decision to assign the current 
evaluations.  In other words, the regular schedular standards 
contemplate the symptomatology shown.  Accordingly, the Board 
finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The only other evidence submitted in support of the claim are the 
Veteran's contentions.  While he is competent to describe readily 
visible and identifiable symptoms, he is not competent to make 
medical determinations regarding the severity of his service-
connected disability.  As discussed herein, the criteria for the 
next higher rating require, for interpretation and determination, 
medical expertise beyond that of a layperson.  It is not the 
Board's intent, in its discussion of the merits of this case, to 
in any way trivialize the severity of the Veteran's complaints or 
the sincerity of his beliefs concerning the gravity of his 
symptoms.  But inasmuch as he is not competent to identify a 
specific level of disability as determined by the appropriate 
diagnostic codes, there is no means to increase the disability 
ratings based on the medical evidence currently of record, 
especially because none of the other codes of the rating schedule 
that might provide a basis for a higher rating apply. 

Thus, the current level of disability shown is encompassed by the 
rating assigned and with due consideration to the provision of 38 
C.F.R. § 4.7, a higher evaluation is not warranted.  See Hart, 
supra.  

A preponderance of the evidence is against the claim adjudicated 
herein.  There is no reasonable doubt to be resolved.  
38 U.S.C.A. § 5107(b) (West 2002).  


(CONTINUED ON NEXT PAGE)
ORDER

A disability rating in excess of 10 percent for low back syndrome 
with history of low back pain and X-ray evidence of thinning of 
the left isthmus at L5 is denied.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


